Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on February 8th, 2021, in which claims 1-7 were presented for examination.

Status of Claims
Claims 1-7 are pending in the application, of which claims 1, 5, 6 and 7 are in independent form and these claims (1-7) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is August 10, 2018.  

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 2/13/2021 (2) were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an active bank information update unit”, “an execution condition determination unit”, and “an execution control unit”, in claim 1, and “a notification unit”, in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, line 8, “a program rewrite”, suggestion: - [[a]] the program rewrite-. Claims 2-4 are objected to for the same reason because their dependencies from claim 1.
Claim 3, lines 3-4, “an instruction for an activation request”, suggestion: - [[an]] the instruction for an activation request- as it is the same instruction as that in claim 1 lines 9-10. Claim 4 is objected to for the same reason because it depends from claim 3.
Claim 5, “a program” in lines 8, and 12, suggestion: -[[a]] the program-
Appropriate correction is required.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 recites “A computer program product for an electronic control unit that includes a computer readable medium, a processor, and a non-volatile memory having a first data storage bank and a second data storage bank, the electronic control unit being configured to receive update data from a vehicle master device and to write the received update data into the second data storage bank to rewrite a program on the second data storage bank, the computer program product stored on the computer readable medium". Applicant’s disclosure does not specifically limit the “computer readable medium" to only non-transitory storage medium.  Since the disclosure does not specifically limit the medium to be non-transitory, the context of the medium as used in the claim would fairly suggest to one of ordinary skills in the art that the medium could be signals, propagation or transmission media or any other type of transitory medium.  Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20190018669 A1, hereinafter “Cook”) in view of KUROSAWA et al (US 20180246711 A1, hereinafter, “KUROSAWA”).

Regarding claim 1, Cook teaches an electronic control unit (Fig. 2), comprising: 
a non-volatile memory that includes a first data storage bank and a second data storage bank (para [0045], “Firmware memory in accordance with embodiments of the invention can contain one or more firmware image segments….”), the electronic control unit configured to receive update data from a vehicle master device and to write the received update data into the second data storage bank to rewrite a program on the second data storage bank (para [0057], “…This request can be sent to a server where copies of firmware images are stored and/or a computing system which coordinates the synchronization of firmware image updates to vehicle telematics devices. A firmware image segment can be sent (604) to the vehicle telematics device.” para [0058], “…In various embodiments, a received firmware image segment can be stored in a memory location that is not currently selected by the primary bootloader application (e.g. a standby location)…” wherein a memory location that is not currently selected reads on the second data storage bank); 
an active bank information update unit that is configured to update active bank information indicative of which bank is an active bank between the first data storage bank and the second data storage bank when a program rewrite on the second data storage bank is completed and the vehicle master device gives an instruction for an activation request (para [0054], “When both the first and second firmware image segments are VALID, the optionally compared image IDs can be used to determine which image segment to select. In some embodiments, selecting a greater (and/or equal) valued image ID can select the newer firmware image… a vehicle telematics device can receive a message instructing the device to switch to a particular firmware image and reboot the device to boot that particular firmware image.”); 
Cook does not explicitly teach 
an execution condition determination unit that is configured to determine whether an activation execution condition is satisfied; and 
an execution control unit that is configured to activate the second data storage bank as the active bank based on the active bank information after a restart when the execution condition determination unit determines that the activation execution condition is satisfied.
KUROSAWA teaches 
an execution condition determination unit that is configured to determine whether an activation execution condition is satisfied (para [0149], “… In the first phase, the existing ECU receives the command to “activate full-text update software” by using the full-text update software, …” wherein the command to activate full-text update software reads on activation execution condition is satisfied); and 
an execution control unit that is configured to activate the second data storage bank as the active bank based on the active bank information after a restart when the execution condition determination unit determines that the activation execution condition is satisfied (para [0149], “… In the first phase, the existing ECU receives the command to “activate full-text update software” by using the full-text update software, downloads the restoration recovery software, and resets the ECU. …” para [0150], “… in the third phase, the restoration recovery software in the application portion is executed again after the boot portion is executed. Here, upon receipt of a command to “activate full-text update software” from the in-vehicle writing device, the full-text update software in the boot portion is activated. …” wherein the full-text update software reads on the second data storage bank).
Cook and KUROSAWA are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cook and KUROSAWA before him/her before the effective filing date of the claimed invention, to incorporate the features of KUROSAWA into Cook because KUROSAWA’s teaching provides advantageous effects (KUROSAWA, para [0015]).

Regarding claim 2, Cook as modified by KUROSAWA teaches the electronic control unit according to claim 1, Cook further teaches wherein 
the execution condition determination unit is further configured to determine that the execution condition is satisfied if the vehicle master device gives an instruction for a software reset request, the vehicle master device gives an instruction for a power reset request, or communication interruption with the vehicle master device continues for a predetermined time (para [0149], “… In the first phase, the existing ECU receives the command to “activate full-text update software” by using the full-text update software, downloads the restoration recovery software, and resets the ECU. …” wherein the command to activate reads on a software reset request).

Regarding claim 5, it is directed to an vehicle electronic control system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 5. Note that, Cook teaches an vehicle electronic control system, comprising: a vehicle master device that is configured to acquire update data from outside, distribute the acquired update data to a rewrite target electronic control unit (ECU), and instruct the rewrite target ECU for a program rewrite (Fig. 1, para [0037]): 

Regarding claim 6, it is directed to an activation execution control method to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 6.

Regarding claim 7, it is directed to an activation execution control method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192
/s. sough/SPE, Art Unit 2192/2194